Citation Nr: 0702151	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
November 1956. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and October 2002 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in March 2004.  


FINDING OF FACT

Hypertension did not manifest until several decades post-
service discharge and has not been shown to be related to the 
veteran's active duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of its discussion, the Board wishes to make it 
clear that extensive searches for service medical records for 
the veteran's period of active service from October 1953 to 
November 1956 have been unsuccessful.  See Requests for 
Information, from the National Personnel Records Center 
(NPRC) dated in May 2002 and January 2006.  It is suspected 
by the NPRC that the veteran's service medical records may 
have been destroyed in a fire at the facility in July 1973, 
and the Board has no reason to doubt that such may be the 
case.  This matter will be discussed further under "duty to 
assist", below.

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
January 2002, prior to the initial adjudication of his claim 
in the July 2002 rating decision at issue.  Additional VCAA 
notices were provided in July 2002 and March 2004.  

The VCAA letters summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the March 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your appeal, please let us know.  If 
the evidence is in your possession, please send it to us."  
(Emphasis in original).  This satisfies the fourth 
"element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in the 
September 2006 Supplemental Statement of the Case April 2006, 
including as it relates to the downstream disability rating 
and effective date elements of his claim.  

As discussed above, the veteran's service medical records for 
his period of active duty from October 1953 to November 1956 
are not on file.  There is information in the file from the 
NPRC that extensive searches for the records have been 
unsuccessful.  Therefore, it is clear that additional 
attempts to obtain those records from official sources would 
be futile and would only serve to delay resolution of this 
appeal.  See 38 U.S.C. § 5103A(2) [VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim]; see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
The Board notes that morning reports for the period September 
1956 were obtained and are associated with the claims file.  

The evidence of record consists of VA medical records dated 
from 1997 to 2005 and a report of VA examination conducted in 
October 2005.  The veteran and his representative have not 
identified any outstanding evidence pertaining to his claim 
of service connection for hypertension.  

The Board observes that general due process concerns have 
been satisfied in this case.  The veteran and his 
representative have been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2006).  The representative provided 
written argument on the veteran's behalf in December 2006.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2004).

VA medical records demonstrate that the veteran currently has 
hypertension. 

As previously mentioned, the veteran's service medical 
records are unavailable for review.  Requests to obtain the 
veteran's relevant service medical records have been 
unsuccessful

Upon review of the evidence, the Board finds service 
connection for hypertension is unwarranted.  Although the 
veteran currently has hypertension and his service medical 
records are unavailable for review, the evidence nevertheless 
demonstrates that service connection is inappropriate in this 
case.  There is no evidence that the veteran had the 
disability within one year of service discharge and the 
earliest medical evidence regarding hypertension is dated in 
1997, over 40 years after discharge.  Treatment over 40 years 
post-service does not demonstrate that the veteran's 
hypertension is related to service.  The October 2005 VA 
examiner stated, in essence, that he was unable to relate the 
veteran's hypertension to service since there were no service 
medical records.  

The veteran contends that he was treated for hypertension 
"just after service."  However, there are no records which 
document this treatment, even after the Board remanded the 
matter in March 2004 for additional development, to include a 
search for such records.  

In support of his claim, the veteran has submitted a 
statement from a fellow servicemember, indicating that the 
veteran had high blood pressure in service, as well as 
statements from his mother, his brother and his sister noting 
that he has had high blood pressure since he was young.  The 
Board finds that insofar as these statements are an attempt 
to provide medical nexus to service they do not constitute 
competent medical evidence.  It is now well established that 
an opinion of a person without medical training or experience 
on medical matters such as diagnosis and etiology is entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In sum, the preponderance of the evidence is against finding 
that the veteran's hypertension was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


